Citation Nr: 0517592	
Decision Date: 06/28/05    Archive Date: 07/07/05	

DOCKET NO.  00-18 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from June 1989 to 
January 1999.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied service connection 
for a right shoulder disorder.  In October 2003, the Board 
remanded this appeal to the RO for VCAA compliance and an 
additional VA examination.  On remand, VCAA notification was 
accomplished and, despite several attempts, the veteran 
failed to appear for multiple VA examinations.  The claims 
folder was transferred to the Cleveland RO.  The case is now 
ready for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained. 

2.  No identifiable pathology of the right shoulder is shown 
at any time during or after service.  



CONCLUSION OF LAW

A right shoulder disability was not incurred or aggravated in 
line of duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309,  3.655 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to assist 
claimants in obtaining such evidence.  

The veteran's initial claim was received and initially 
adjudicated by the RO prior to the adoption of VCAA.  The 
claim was remanded for VCAA compliance.  In October 2000, the 
veteran notified the RO of a change in address in Texas.  On 
remand, the RO sent formal VCAA notice to this address in 
February 2004, and it was returned by the Post Office.  The 
veteran had not contacted the RO with a new address.  VA 
requested information from the depository bank of the 
veteran's VA compensation benefits, and the bank forwarded a 
new address for the veteran in Texas.  Another formal VCAA 
notification to this address was forwarded in April 2004, and 
it was not returned by the Post Office.  No reply was 
received by the veteran.  This notification informed the 
veteran of the evidence necessary to substantiate his claim, 
the evidence VA would collect on his behalf, the evidence he 
was responsible to submit, and requested he submit any 
relevant evidence in his possession. 

The issue presented in this appeal is straightforward; 
whether the veteran has any identifiable pathology of the 
left shoulder and, if so, whether it is related to any 
incident, injury, or disease of active service.  The veteran 
has been informed of these basic facts and issues in multiple 
Statements of the Case.  All known available service medical 
records have been collected for review, a private medical 
statement has been collected, and the veteran has been 
provided two VA examinations.  All known and available 
evidence has been collected for review.  The veteran does not 
contend, nor does the evidence on file indicate that there 
remains any additional evidence available for review.  

In the October 2003 remand, the Board sought to have the 
veteran examined again for reasons stated in that remand.  
The veteran was initially notified of such examination at his 
current address on file, which was incorrect, as it had been 
unchanged by the veteran.  Having obtained a current address 
from the veteran's depository bank, the veteran was notified 
of VA examination in April 2004 and this letter was not 
returned by the Post Office, nor did the veteran reply.  The 
veteran failed to report for this examination.  It was 
discovered that the second notification letter had an 
incorrect plus-four zip code, so another examination was 
scheduled and notification was posted to the veteran's known 
correct address.  This letter was not returned, and the 
veteran again failed to report for the examination.  The 
veteran has not contacted VA with a formal change of address, 
is now presumed to have received formal VCAA notice and two 
notifications for VA examination and he has failed, refused, 
or neglected to respond or appear.  The Board finds that the 
VCAA duties to assist and notify have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for certain specified diseases, including arthritis, 
which become manifest to a compensable degree within one year 
from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based upon the evidence of record.  38 C.F.R. 
§ 3.655(b).  

Analysis:  In his initial and original claim in July 1999, 
the veteran noted disabilities of the left shoulder and left 
knee.  He did not claim entitlement to service connection for 
a right shoulder disability.  After complaining of right 
shoulder pain in an August 1999 VA examination, the RO denied 
service connection for a right shoulder disorder in its 
initial rating decision in January 2000, and the veteran 
disagreed with that decision and initiated this appeal.

The service medical records, which do not appear to be 
incomplete, contain no complaint, finding, treatment, or 
diagnosis for any left shoulder abnormality or disability at 
any time during service.  There are significant treatment 
records for left shoulder problems during service in 1998.  
These records document that the veteran injured his left 
shoulder from weight-lifting, and left shoulder pain was 
identified as left shoulder impingement syndrome.  It is 
noteworthy that, throughout these service medical records 
documenting treatment for the veteran's left shoulder, there 
is not a single complaint documented with respect to the 
right shoulder.  A left shoulder X-ray conducted during 
service was interpreted as being entirely normal.  No right 
shoulder X-ray was completed.  The physical examination for 
service separation in October 1998 noted the veteran's 
complaint of left shoulder impingement but the veteran did 
not complain of, nor were there any findings of any right 
shoulder abnormality or disability.  The upper extremities 
were noted to be normal. 

In August 1999, the veteran was provided a VA orthopedic 
examination.  He recounted his left shoulder problems during 
service, and reported that, shortly before he separated from 
service, he developed similar symptoms in his right shoulder.  
The veteran was described as a mesomorphic male, who was very 
well developed muscularly, and he continued lifting weights.  
It was reported that he had anterior chromium tenderness 
bilaterally, greater on the left.  There was, however, no 
effusion, swelling, or crepitation in either shoulder.  Left 
shoulder range of motion was restricted but right shoulder 
range of motion was essentially normal.  The impression was a 
rotator cuff syndrome with impingement on the left greater 
than right.  X-rays were ordered and taken several days 
later.  The request for X-rays included "both shoulders and 
the left knee."  The reported impression was "normal bony 
structures of both knees and the left knee."  The Board 
believes it likely that, because X-ray studies of both 
shoulders were ordered, that the reported impression was a 
typographical error which should have read "normal bony 
structures of both shoulders and the left knee."  The Board 
cannot be sure of this, however, and this was a principal 
reason that the veteran was offered another VA examination 
per the Board's most recent remand.  The veteran failed to 
appear for such examination despite multiple notifications to 
his correct address.

The veteran was provided another VA orthopedic examination in 
July 2002.  At this time, the physician had access to and 
reviewed the veteran's claims folder.  Right shoulder range 
of motion was essentially normal and there was no tenderness 
about the right shoulder.  The impression was chronic right 
shoulder pain, moderate symptoms, essentially normal 
examination.  X-rays were ordered, but there is no evidence 
on file that they were accomplished.

A preponderance of the evidence on file is against an award 
of service connection for a right shoulder disorder.  
Certainly, no injury of the right shoulder is demonstrated in 
any of the service medical records and, although the veteran 
was seen on numerous occasions for a well-documented left 
shoulder impingement syndrome, there is a complete absence of 
any complaint or findings of right shoulder problems at any 
time during service.  The veteran did not claim entitlement 
to service connection for a right shoulder disability in his 
initial claim after service.  The August 1999 VA examination 
report did note a rotator cuff syndrome with impingement, 
bilaterally, left greater than right, but this diagnosis was 
provided without any diagnostic study which might have 
clinically confirmed some identifiable pathology of the right 
shoulder.  X-ray studies performed days after this 
examination appear to have indicated that the shoulders were 
entirely normal, but this is not clear.  VA examination some 
three years later in July 2002 only noted the veteran's 
subjective complaints of right shoulder pain and otherwise 
reported an essentially normal right shoulder examination.  

In the absence of any discrete or identifiable pathology of 
the right shoulder, the veteran's claim for service 
connection for such disability must be denied.  Although the 
veteran reports right shoulder pain with certain activity and 
use, pain itself is not a disability for VA compensation 
purposes.  Rather, pain is a symptom of identifiable 
pathology.  Until such pathology of the veteran's right 
shoulder can be clinically identified, an award of service 
connection is not warranted.  The Board specifically remanded 
this issue for additional VA examination including X-ray 
studies, the veteran is shown to have received such notice, 
and thereafter failed to report for such examination.  Any 
favorable evidence to the veteran's claim which might have 
been disclosed during such examination is not available for 
review.  

As pointed out by the RO in its most recent February 2005 
Statement of the Case, the duty to assist imposed upon VA is 
not exclusively a one-way street.  In the normal course of 
events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth 
to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  Every 
veteran filing claims for VA disability compensation is 
expected to fully cooperate with VA in the accomplishment of 
the necessary examination and testing to determine the extent 
and severity, if any, of all claimed disability.  


ORDER

Entitlement to service connection for a right shoulder 
disorder is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


